Citation Nr: 0625294	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  05-00 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant; appellant and F. K.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision rendered by 
the Lincoln, Nebraska, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In November 2005, the Board remanded this case to accomplish 
further development.  The case is now ready for appellate 
consideration.

This issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDING OF FACT

The initial manifestation of bilateral hearing loss 
disability many years following active service is not shown 
by competent clinical evidence to be related to active 
service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may bilateral, 
sensorineural hearing loss disability be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of July 2004 and March 2006 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Moreover, the March 2006 
communication informed the veteran as to the laws pertaining 
to disability ratings and effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the December 2004 
Statement of the Case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the veteran's service 
medical records, VA and private medical records, and the 
report of a VA examination have been associated with the 
veteran's claims file.  Additionally, the veteran presented 
testimony at the RO and before a member of the Board.  At the 
April 2006 Board hearing, the veteran's accredited 
representative indicated that he would seek an independent 
medical opinion regarding the etiology of the veteran's 
hearing loss disability.  The file was held open for a period 
of 60 days in order that such opinion could be obtained.  
However, no such evidence was ever submitted, nor did the 
accredited representative request additional time to obtain 
such an opinion.  An August 2006 communication in the file 
indicates that the veteran's accredited representative 
request a copy of the April 2006 hearing transcript but did 
not indicate that an independent medical opinion was 
forthcoming.  Therefore, it does not appear that any medical 
opinion was sought.  Moreover, the Board has perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his case.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
available and relevant records that have not yet been 
secured.

Discussion

The Board has reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence of record.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, in support of each claim.  The 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

The veteran is claiming entitlement to service connection for 
a bilateral hearing loss disability.  At the outset, the 
Board has considered whether presumptive service connection 
for chronic diseases is warranted in the instant case.  Under 
38 C.F.R. § 3.309(a), organic disease of the nervous system, 
to include sensorineural hearing loss, is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest or aggravated to a 
degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3) (2005).  
In the present case, hearing loss was not manifested to a 
compensable degree within the applicable time period under 
38 C.F.R. § 3.307.  Therefore, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In considering whether a current hearing loss disability 
exists, it is noted that the provisions of 38 C.F.R. § 3.385 
define hearing loss "disability" for the purposes of 
applying the laws administered by VA.  That Code section 
states that hearing loss will be considered a "disability" 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (HZ) is 40 decibels or 
greater; or when the auditory thresholds for at least 3 of 
the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

Initially, the Board notes that the report of a VA 
audiological examination conducted in September 2004 shows 
that the veteran has hearing loss in each ear of such 
severity as to constitute a disability under 38 C.F.R. 
§ 3.385.  Hickson element (1), a current disability, is met.

With regard to an in-service injury or disease, the veteran's 
service medical records do not indicate that hearing loss was 
identified during service, or that the veteran either 
complained of, or was accorded treatment for, problems 
relating to hearing loss.  The report of his service entrance 
examination, dated in January 1967, shows hearing thresholds 
ranging between -10 decibels and 0 (zero) decibels (ASA 
units) for frequencies between 500 Hz and 4000 Hz, 
bilaterally.  When converted to the ISO unit audiometric 
scale used by the military as of November 1967, this report 
shows thresholds ranging between -5 (sic) decibels and 15 
decibels.  The report of his service separation medical 
examination, dated in October 1969, shows hearing thresholds 
(ISO units) ranging between 0 (zero) decibels and 10 
decibels.  In essence, the level of bilateral hearing shown 
on service separation is approximately the same as shown on 
service entrance.  In addition, it is noted that the veteran, 
on a report of medical history prepared in October 1969, 
denied having, or ever having had, ear, nose or throat 
trouble, running ears, or hearing loss.

The Board also notes, however, that there is evidence of in-
service noise exposure; in October 2004, the RO granted 
service connection for tinnitus on that basis.  The Board may 
therefore assume, solely for the purpose of this discussion, 
that there was in fact in-service noise exposure, thereby 
constituting an in-service injury and satisfying Hickson 
element (2).

Following separation from active duty in 1970, the evidence 
of record does not document complaints or treatment for 
hearing loss until 2004, over three decades later.  This is 
too remote from the veteran's discharge to be reasonably 
related to service.  Moreover, no competent evidence 
demonstrates a medical nexus between the veteran's service, 
to include any possible noise exposure therein, and the 
bilateral hearing loss disability currently manifested.  Such 
a conclusion, in fact, was expressly rejected on VA 
examination in September 2004, with the examiner finding that 
the veteran's hearing loss was not due to military noise 
exposure.  Although the examiner premised his conclusion on 
the fact that the veteran "had no ratable hearing loss at 
the time of separation from the [m]ilitary," in 
contravention to the decision of the Court in Hensley v. 
Brown, 5 Vet. App. 155 (1993) (38 C.F.R. § 3.385 does not 
prevent a veteran from establishing service connection on the 
basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service), it remains undisputed that there is 
no medical finding of record positing a medical nexus or 
relationship between the veteran's service, and any incident 
therein, and his current hearing loss disability.  

The veteran himself has expressed the belief that his current 
hearing loss was the result of his active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the competent evidence fails to show that the 
veteran's currently diagnosed bilateral hearing loss 
disability was causally related to active service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for bilateral hearing loss disability is 
denied.


REMAND

The veteran is also seeking service connection for PTSD.  The 
report of a September 2004 VA examination indicates that a 
diagnosis of PTSD was rejected at that time.  However, a June 
2005 statement from the director of the PTSD Clinic at the 
Lincoln, Nebraska, VA Medical Center notes that the veteran 
began treatment or PTSD at that facility in September 2004; 
it is specifically noted that "[h]is symptoms continue to 
meet all the DSM-IV diagnostic criteria of PTSD."

VA is obligated to obtain all pertinent medical records in 
accordance with its duty to assist, and as required by the 
Court; see Bell v Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  Additional development of the evidence is 
accordingly required.

The Board also notes that the June 2005 statement raises 
questions as to whether PTSD is currently manifested; the 
treatment for PTSD cited therein apparently began on or after 
the date that the VA examination was conducted.  Moreover, 
the veteran has cited particular stressor events, but that 
development of the record with regard to those purported 
stressors, and their relationship to his currently-diagnosed 
PTSD, has not been undertaken.  Such development is necessary 
under VA's duty to assist as required by the VCAA.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should be requested to 
furnish the names and addresses of all 
health care providers who have accorded 
him treatment for PTSD since September 
2004.  Upon receipt of all such names and 
addresses, and duly executed 
authorization for the release of medical 
information, request that all health care 
providers identified, to include but not 
necessarily limited to the PTSD Clinic 
located at the Lincoln, Nebraska, VA 
Medical Center, furnish legible copies of 
all records compiled pursuant to 
treatment accorded the veteran since 
September 2004.

2.  Identify all stressor events cited by 
the veteran as a causative event that 
precipitated his PTSD.  If necessary, 
request that the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria VA 22315-3802, 
furnish information pertaining to any 
such stressors that arose due to combat 
circumstances.  

3.  If and only if any stressor is deemed 
verified by VA, through the above actions 
or through additional evidence submitted 
in support of the claim, then the veteran 
should be provided a comprehensive PTSD 
examination by a VA psychiatrist.  All 
tests indicated should be accomplished at 
this time.  In particular, the examiner 
should be requested to indicate whether 
PTSD is or is not currently manifested 
and, if it is, the stressor event(s) that 
resulted in the onset of that disorder.  
All findings, and the reasons therefor, 
should be set forth on the examination 
report.  The veteran's claims file is to 
be furnished to the examiner, for his or 
her review and referral, prior to this 
examination.

4.  Thereafter, review the claim and 
determine whether service connection for 
PTSD can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the 
case, and with the appropriate period of 
time within which to respond thereto.  
The case should then be returned to the 
Board for further appellate 
consideration, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

 

______________________________________________
ERIC. S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


